On Petition for a Rehearing.
Howk, C. J. —
Center township, of Marion county, has presented in this cause a very earnest and elaborate petition for a rehearing, fortified as to matters of fact by numerous certificates and affidavits, and strongly supported by the able and exhaustive briefs of its counsel. On the other hand, a number of counter affidavits have been filed on behalf of the Indianapolis, Decatur and Springfield Railway Company, in whose favor the judgment below is reversed and the cause is decided by this court, in the principal opinion, and also a learned and carefully prepared argument by its counsel, in ■opposition to the petition for a rehearing:
The principal ground upon which the rehearing is prayed for is, that the record of the cause does not speak the truth as to one matter of fact, upon which our opinion is largely rested in deciding the case in favor of such railway company. The fact referred to, as specially found by the trial court, was substantially that such railway company, as the successor of the Indiana and Illinois Central Railway Company, some time prior to the trial of the cause, had located and built its principal machine shops within the limits of Center township. It is claimed in the petition for a rehearing, and cor*444rectly so it appears, that the fact thus found by the court at special term is not true, but, on the contrary, the fact is, that the principal machine shops of such railway company are located and built beyond the line dividing Center and Wayne townships, in Marion county, and within the limits of Wayne township. It is further claimed, that this mistake of fact, as it is called, in the special finding of facts, had its origin in the mutual mistake of the counsel. engaged in the cause, as to the actual and true location of the principal machine shops of the railway company. However this may have been, during the pendency of the cause in the court below, it is shown with reasonable certainty, as it seems to us, that the able attorney of Center township was fully informed of such mistake of fact in the special finding of facts, and that such railway company had, in fact, located and built its principal machine shops within the limits of Wayne township, and not, as specially found by the trial court, in Center township, before the oral argument of the case in this court was fully heard, or the cause was finally submitted for our decision. We were not informed of any mistake of fact in the record, but we heard and decided the cause, with the belief and upon the supposition that the record before us, as it ought to have done, imported “absolute verity.”
Our decision of the cause, as presented by all the parties to the record, is adverse, and therefore is not satisfactory, to Center township. We are now asked, on behalf of such township, to grant a rehearing and a stay of proceedings in the pending appeal, until such time as the record below can be so corrected that it will “speak the truth.”
This court has always refused, and in eases of as much magnitude and importance as the case in hand or more; to grant a rehearing in order that the record may be amended. Warner v. Campbell, 39 Ind. 409; Pittsburgh, etc., R. R. Co. v. Van Houten, 48 Ind. 90; Cole v. Allen, 51 Ind. 122; State, ex rel., v. Terre Haute, etc., R. R. Co., 64 Ind. 297; Merrifield v. Weston, 68 Ind. 70; Board, etc., v. Hall, 70 Ind. 469; *445Mansur v. Churchman, 84 Ind. 573; Robbins v. Magee, 96 Ind. 174; State v. Dixon, 97 Ind. 125.
Filed May 24, 1886.
There is nothing exceptional in the case under consideration, so far as we are advised, which can or ought to induce us to depart from this long-established and reasonable rule of practice. On the contrary, we are of opinion that the case before us is one where this rule of practice ought to be closely adhered to and strictly enforced.
Upon the case as it was submitted to us by all the parties to the record, Center township included, and considering, as we must, in the absence of any sufficient showing to the contrary, that the record spoke the exact truth in regard to every fact therein found by the trial court, we are content with our original opinion herein, and adhere to the law of the case, as therein declared, on every material point. We have nothing to add thereto nor take therefrom. We need not, therefore, extend this opinion in the re-examination or further discussion of any of the questions involved in the cause.
The petition for a rehearing is overruled, at the costs of Center township.
Elliott, J., was absent when the petition was considered and the rehearing denied.